Staton, P.J.
Holliday filed a class action on behalf of himself and all other retired firemen of the City of Gary with twenty-five (25) or more years service upon retirement, who had retired prior to the effective date of the 1971 Amendment to IC 1971, 19-1-37-14, Ind. Ann. Stat. § 48-6528 (Bums Supp. 1974), seeking the increased pension benefits under the 1971 Amendment. The trial court entered judgment in favor of Holliday, and the Board of Trustees of the Fireman’s Pension Fund of the City of Gary is appealing this judgment. The sole issue on appeal is the same issue presented to this Court in Schweizer v. City of Fort Wayne (1975), 165 Ind. App. 281, 332 N.E.2d 119:
Were the firemen who had retired prior to the 1971 Amendment entitled to the additional pension benefits under IC 1971, 19-1-37-14, Ind. Ann. Stat. §48-6528 (Burns Supp. 1974)?
Our opinion in Schweizer v. City of Fort Wayne, supra, is dispositive of this appeal. In Schweizer, we held that firemen, who had retired prior to the 1971 Amendment, were entitled to the additional pension benefits provided under the 1971 Amendment.
Accordingly, we affirm the trial court’s judgment.
Hoffman, J. and Garrard, J., concur.
Note. — Reported at 333 N.E.2d 794.